Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 2, 1972, convicting him of possession of a dangerous weapon, on a plea of guilty, and sentencing him to an indeterminate prison term not to exceed three years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to the time served. As so modified, judgment affirmed. In our opinion, the sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.